DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160353146 A1 (Weaver), in view of US 20160086353 A1 (Lukac) and in further view of OMFA: Point Cloud video Track, ISO/IEC JTC1/SC29/WG11 MPEG2017/m41206 (Faramarzi) and 20170094262 A1 (Peterson).
Regarding Claim 1, 10-11 and 20, Weaver teaches:
An information processing apparatus comprising: an analysis unit that analyzes a separator indicating a position of a joint between divided bitstreams obtained by dividing 3D data representing a three-dimensional structure into a plurality of pieces and encoding the plurality of divided pieces of the 3D data, the separator being included in a a 3D video codec that converts 3D data into a 2D representation and encoding accordingly as in Fig. 7A, and decoding in reverse sequence as in Fig. 7B; the compressed video bits or bitstream is transmitted to user devices for decoding and etc.).
Weaver does not teaches explicitly on methods of dividing point cloud into pieces for encoding. However, Lukac teaches (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code, e.g. Sx,y and codes that indicate relative position and direction; Fig. 7 and associated descriptions illustrate various indices to indicate slice coding info, info relative to other slices).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with methods of dividing point cloud into pieces for encoding as further taught by Lukac. The advantage of doing so is to provide a mechanism for voxelization transforms 3D points into 3D regular grid consisting of equally large cells called voxels (analogous to 2D pixels in images) that contain a scalar value so that cross sections can be directly encoded with 2D codes (Lukac: [0002]-[0009]).
Weaver does not illustrate explicitly a bitstream separator and mux structure. However, Faramarzi teaches (Faramarzi: Figs. 2-3, 3D video is divided into 2D geometry values and attribute values, encoded separately and multiplexed together to form a compressed stream; section 4, Metadata syntax and semantics for indicating info on compressed tracks types, i.e. geometry (i.e. position), color, or other point cloud tracks. It is also noted that using header and metadata in a bitstream to separate and indicate contents of a group or cluster of streams are known practice in the field, e.g. Peterson: Figs. 17-20).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Weaver with a bitstream separator and mux structure as further taught by Faramarzi and Peterson. The advantage of doing so is to enable 3DoF+ to 6DoF functionality in immersive media applications (Faramarzi: Introduction).
Regarding Claims 2 and 12, Weaver as modified teaches all elements of Claims 1 and 11 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 11, wherein the separator has a bit pattern that is unique, and indicates the position by a position of the separator, the analysis unit detects the separator by detecting the bit pattern, and the decoding unit is configured to divide the bitstream at a position of the separator detected by the analysis unit (Peterson: Figs. 17-20).
Regarding Claims 3 and 13, Weaver as modified teaches all elements of Claims 1 and 11 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 12, wherein the separator further includes information regarding a divided bitstream corresponding to 
Regarding Claim 14, Weaver as modified teaches all elements of Claims 11-13. Weaver as modified further teaches:
The information processing apparatus according to claim 13, further comprising a synthesis unit that synthesizes a plurality of pieces of divided data obtained by the decoding unit decoding each of the plurality of divided bitstreams, on a basis of the information regarding the divided bitstream obtained by the analysis unit analyzing the separator (Faramarzi: Fig. 2, synthesis is equivalent to a decoding function).
Regarding Claims 4 and 15, Weaver as modified teaches all elements of Claims 1-3 and 11-14 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes position information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream, and the synthesis unit synthesizes the plurality of pieces of divided data on a basis of the position information obtained by the analysis unit analyzing the separator (Weaver: Fig. 8, position of user view is encoded and decoded; Faramarzi: Fig. 2, geometry info).
Regarding Claim 5, Weaver as modified teaches all elements of Claims 1-2. Weaver as modified further teaches:
The information processing apparatus according to claim 2, further comprising a generation unit that generates the separator, wherein the encoding unit is configured to various headers).
Regarding Claim 6, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the encoding unit generates the plurality of divided bitstreams by converting the 3D data into 2D data representing a two-dimensional structure, and dividing and encoding the 2D data on a basis of the two- dimensional structure (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code).
Regarding Claim 7, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the encoding unit generates the plurality of divided bitstreams by dividing the 3D data on a basis of the three-dimensional structure to convert each of the obtained plurality of pieces of divided 3D data into divided 2D data representing a two-dimensional structure, and encoding each of the obtained plurality of pieces of the divided 2D data (Lukac: Figs. 1-3, an input 3D dataset is converted into point cloud; Fig. 4, point cloud points are sliced into multiple slices (i.e. 2D) for encoding and subsequently decoding; Figs. 6-7, each and every slice is coded into a bit stream with position code)
Regarding Claim 8, Weaver as modified teaches all elements of Claim 1. Weaver as modified further teaches:
The information processing apparatus according to claim 1, wherein the encoding unit divides the 3D data into geometry data indicating a position of each point of a point cloud and attribute data indicating attribute information on each point of the point cloud to encode the divided data, and generates the plurality of divided bitstreams (Faramarzi: Figs. 2-3).
Regarding Claim 16, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream in a two-dimensional structure, and the synthesis unit synthesizes a plurality of pieces of divided 2D data representing a two-dimensional structure obtained by the decoding unit decoding each of the plurality of divided bitstreams, on a basis of position information obtained by the analysis unit analyzing the separator (Lukac: Figs. 6-7, info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure).
Regarding Claim 17, Weaver as modified teaches all elements of Claims 11-15. Weaver as modified further teaches:
The information processing apparatus according to claim 15, wherein the position information includes information indicating a position of a part of the three-dimensional structure of the 3D data corresponding to the divided bitstream in the three-dimensional structure, and the synthesis unit synthesizes a plurality of divided 3D data obtained by info on a slice and relative info with other slices in a 3D point cloud, where the slice is 2D structure; Faramarzi: Fig. 2, geometry info (X, Y, Z) of 2D video).
Regarding Claim 18, Weaver as modified teaches all elements of Claims 11-14. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes information regarding an attribute of the divided bitstream, and the synthesis unit synthesizes geometry data indicating a position of each point of a point cloud, attribute data indicating attribute information on each point of the point cloud, obtained by the decoding unit decoding each of the plurality of divided bitstreams, on a basis of the information regarding the attribute obtained by the analysis unit analyzing the separator (Faramarzi: Fig. 2 and section 4).
Regarding Claim 19 and 9, Weaver as modified teaches all elements of Claims 1 and 11-14 respectively. Weaver as modified further teaches:
The information processing apparatus according to claim 14, wherein the information regarding the divided bitstream includes information regarding a resolution corresponding to the divided bitstream, and the synthesis unit synthesizes a plurality of pieces of divided data obtained by the decoding unit decoding each of the plurality of divided bitstreams, on a basis of the information regarding the resolution obtained by the analysis unit analyzing the separator (Weaver: [0084]-[0086], metadata include resolution info).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649